DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2022 has been entered. 
Response to Amendments
Applicant's amendments filed 3/22/2022 have been entered. Claims 28, 31, 33 and 35-47 have been canceled. Claims 48-65 have been added. Claims 32, 34 and 48-65 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32, 34 and 48-65 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al (1993, US Patent 5,250,438) in view of Ryan (1998, U.S. Patent 5,849,517; 2/17/16 IDS; hereinafter “Ryan 2”), Babcock (1988, Cytometry Supplemental 3:106-107; reference U) and Zanotti (1992, US Patent 5,084,034; reference A).
	Regarding claims 32, 34, 48 and 57, Ryan teaches a method for preparing blood samples for analysis in blood analyzing instruments, comprising mixing whole blood with an effective amount of diazolidinyl urea (DU) (see Abstract and col. 2 lines 49-69). Regarding claims 56 and 65, Ryan teaches that the amount of DU added was between 0.5 and 2%, and that it was added to blood (reads on "less than about 2:100”) (see Examples I & II in col. 6, and Figure 1). Regarding claims 48, 54, 57 and 64, Ryan teaches analyzing the cells and Ryan does not teach a further dilution prior to analysis (see Example II). Ryan teaches that the method stabilizes the cells (see col. 2, lines 35-38). Ryan also teaches that it is preferred to have accurate platelet counts (see col. 2 lines 49-69).
	Ryan does not teach drawing the whole blood sample into a vacuum tube preloaded with DU and ACD. Ryan does not teach transporting or storing at ambient temperature, or that the analyzing is for a disease or diagnosis, or analyzing by flow cytometry.
Regarding claims 48 and 57, Ryan 2 teaches collecting whole blood samples in a vacutainer (which fairly reads on a “tube having an open end and a closed end” and a vacutainer tube allows for blood to be drawn into the tube in claim 70) preloaded with the anticoagulant K3 EDTA and adding a fixative solution containing diazolidinyl urea (DU), then analyzing the cells within the sample (Specific Examples I and II at columns 8-9). Regarding claims 48 and 57, Ryan 2 teaches Ryan teaches that carrying out his method with IDU or DU fixes WBCs, meaning that clumps do not form in the sample, and Ryan does not teach adherence of cells to the device. (Specific Example XI at column 15, lines 8-14.) Regarding claims 48-52 and 57-61, Ryan teaches that the method stabilizes WBCs without damaging their WBC antigens or nucleic acids, and Ryan provides an example wherein the samples are stabilize for up to 7 days without freezing. (Column 3, lines 42-45, and Example I.) Regarding claim 48 and 57, Ryan does not dilute his samples prior to testing them using flow cytometry. (Specific Example XIII at column 16, lines 1-5.) Regarding 48 and 57, Ryan teaches shipping samples preserved using the device to distant sites. (Column 3, lines 45-46). Regarding claims 48, 54, 57 and 64, Ryan teaches transferring a portion of the sample to another device and analyzing the samples for the presence of cancer cells and analyzing using flow cytometry. (Column 6, lines 1-7; column 8, lines 52-67; column 9, lines 26-34).
Regarding claims 48, 53, 57 and 62, Babcock teaches in order to analyze blood using flow cytometry, an anticoagulant is added to the blood and common anticoagulants are EDTA and citrate dextrose (ACD) (see col. 1 on page 106). Regarding claims 48, 50-53, 57 and 59-62, Babcock teaches that ACD is superior to preserving blood for multiple days compared to EDTA and that ACD treated blood can be held at room temperature prior to analysis using flow cytometry (see col. 1 on page 106). Regarding claims 48, 54, 57 and 64, like Ryan and Ryan 2, Babcock teaches does not teach a further dilution prior to analysis using flow cytometry (see col. 1 on page 106).
Regarding claims 48, 50-52, 54, 57, 59-61 and 63, Zanotti teaches vacutainers for blood that are 5 mL in internal volume, and have a lid that can be punctured with a needle (see col. 2 lines 32-38). Regarding claims 48 and 57, Zanotti shows in Figure 1 that when a vacutainer is in the upright position, that the liquid contents fall to the bottom of the tube; this reads on Ryan’s preloaded compounds which comprise between 0.5 and 2% the volume not being in contact with the majority of the interior portion of the tube.
It would have been obvious to combine Ryan with Ryan 2 and Babcock to draw Ryan’s whole blood sample into a vacutainer preloaded with DU and ACD for analyzing the samples for the presence of cancer cells and/or analyzing using flow cytometry. A person of ordinary skill in the art would have had a reasonable expectation of success in drawing Ryan’s whole blood sample into a vacutainer preloaded with DU and ACD because Ryan 2 teaches that vacutainer tubes can be preloaded with compounds and that blood can be directly drawn into them. Additionally, Babcock establishes that the anticoagulant ACD is better than EDTA for blood samples that are held at room temperature prior to analysis, and Ryan 2 teaches blood samples can be analyzed for the presence of cancer cells and analyzing using flow cytometry. Furthermore, having the two components both preloaded would allow for the blood sample to be directly mixed with both compounds that are taught to be beneficial in blood processing methods. The skilled artisan would have been motivated to draw Ryan’s whole blood sample into a vacutainer preloaded with DU and ACD because Ryan teaches that mixing whole blood with DU can stabilize the cells, and Babcock teaches that ACD is an anticoagulant that allows for storage and analysis of blood samples, why Ryan 2 teaches that samples can be analyzed for diseases such as cancer. Furthermore, the primary reference Ryan specifically recognizes that that it is preferred to have blood that can be analyzed. 
It would have been obvious to combine Ryan with Ryan 2, Babcock and Zanotti to store/transport the stabilized blood sample at room temperature (ambient temperature) prior to puncturing the vacutainer. A person of ordinary skill in the art would have had a reasonable expectation of success in storing/transporting the stabilized blood sample at room temperature (ambient temperature) prior to puncturing the vacutainer because Ryan 2 teaches that samples can be stored for 7 days prior to analysis which Babcock establishes that ACD treated samples can be held at room temperature, and Zanotti teaches the lid of a vacutainer can be punctured with a needle. The skilled artisan would have been motivated to store/transport the stabilized blood sample at room temperature (ambient temperature) prior to puncturing the vacutainer because both Ryan 2 and Babcock teach storing/transporting blood samples over periods of days and this would allow for greater flexibility in analyzing the samples as they would not need to be directly analyzed.
	Regarding claim 34, wherein the cells are suitable for downstream applications, as stated above Ryan teaches that the method stabilizes the white blood cells and both Ryan and the secondary references teach that the additives allow for cell analysis. Since the claims do not require an active step of carrying out any downstream applications, Ryan's teachings of stabilized cells in view of the secondary references reads on these limitations of cells suitable for downstream applications. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive. 
Applicant alleges that the amendments render the rejections moot. However, as stated above, the amendments necessitated new grounds for rejection.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32, 34 and 48-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over each of 
(a) claim 1 of U.S. Patent No. 5,459,073 in view of Ryan et al. (1993, US Patent 5,250,438), Babcock (1988, Cytometry Supplemental 3:106-107) and Zanotti (1992, US Patent 5,084,034) 
(b) claims 1-34 of US Patent 6,337,189 taken in view of Ryan et al. (1993, US Patent 5,250,438), Babcock (1988, Cytometry Supplemental 3:106-107) and Zanotti (1992, US Patent 5,084,034); and 
(c) claims 1-9 of US Patent 7,767,460 taken in view of Ryan et al. (1993, US Patent 5,250,438), Babcock (1988, Cytometry Supplemental 3:106-107) and Zanotti (1992, US Patent 5,084,034). 
Although the conflicting claims at issue are not identical to the instant claims, none of them are patentably distinct from the instant claims.
Claim 1 of the ‘073 patent is drawn to a method in which “cytological material having one or more antigenic sites" is suspended in a fixing amount of a fixative that may be DU. The’189 patent claim a method of preserving tissue with fixative, e.g. DU. The ’460 patent claims a device for preserving blood that can contain an anticoagulant and/or a preservative (claim 9).
The patents not claim that the "cytological material” is blood, a particular amount of DU, that the anticoagulant is ACD, or transporting or storing at ambient temperature. 
Ryan teaches a method for separating white blood cells from other cells in whole blood by mixing an effective amount of diazolidinyl urea (DU) with the sample. (See Abstract). Ryan teaches that the amount of DU added was between 0.5 and 2%, and that it was added to blood in an instrument (reads on collection container). (See Examples I & II in col. 6, and Figure 1). Ryan teaches that the method stabilizes the cells. (See col. 2, lines 35-38).
Babcock teaches in order to analyze blood using flow cytometry, an anticoagulant is added to the blood and common anticoagulants are EDTA and citrate dextrose (ACD) (see col. 1 on page 106). Babcock teaches that ACD is superior to preserving blood for multiple days compared to EDTA and that ACD treated blood can be held at room temperature prior to analysis using flow cytometry (see col. 1 on page 106). like Ryan and Ryan 2, Babcock teaches does not teach a further dilution prior to analysis using flow cytometry (see col. 1 on page 106).
Zanotti teaches vacutainers for blood that are 5 mL in internal volume, and have a lid that can be punctured with a needle (see col. 2 lines 32-38). Zanotti shows in Figure 1 that when a vacutainer is in the upright position, that the liquid contents fall to the bottom of the tube; this reads on Ryan’s preloaded compounds which comprise between 0.5 and 2% the volume not being in contact with the majority of the interior portion of the tube.
A person of ordinary skill in the art would have had a reasonable expectation of success in selecting an amount of DU in a concentration less than about 2:100 upon mixing with a blood sample in the method/device of the patents because Ryan teaches that an overlapping range of DU concentrations results separation of white blood cells from other cells in whole blood. The skilled artisan would have further reasonably expected that the method/device of the patents would yield a sample suitable for use in downstream applications because Ryan teaches these concentrations of DU stabilize the cells. 
A person of ordinary skill in the art would have had a reasonable expectation of success in storing/transporting the stabilized blood sample at room temperature (ambient temperature) prior to puncturing the vacutainer because Babcock establishes that ACD treated samples can be held at room temperature for days, and Zanotti teaches the lid of a vacutainer can be punctured with a needle. The skilled artisan would have been motivated to store/transport the stabilized blood sample at room temperature (ambient temperature) prior to puncturing the vacutainer because Babcock teaches storing/transporting blood samples over periods of days and this would allow for greater flexibility in analyzing the samples as they would not need to be directly analyzed.
A person of ordinary skill in the art would have had a reasonable expectation of success in drawing the whole blood sample into a vacutainer preloaded with DU and ACD because having the two components both preloaded would allow for the blood sample to be directly mixed with both compounds that are taught to be beneficial in blood processing methods. The skilled artisan would have been motivated to draw the whole blood sample into a vacutainer preloaded with DU and ACD because Ryan teaches that mixing whole blood with DU can stabilize the cells, and Babcock establishes that ACD treated samples are useful for later analysis. 
Therefore, the invention as a whole would have been prima facie obvious before the application's filing date.
Claims 32, 34 and 48-65 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 10, 27, 31, 40, and 45-47 of copending Application No. 10/605,669, taken in view of Ryan et al. (1993, US Patent 5,250,438), Babcock (1988, Cytometry Supplemental 3:106-107) and Zanotti (1992, US Patent 5,084,034). Although the conflicting claims at issue are not identical to the instant claims, they are not patentably distinct from the instant claims. 
The ’669 application claims a method for collecting mammalian blood cells by a method including a step of contacting the blood sample with “preloaded compounds” in a ratio of from about 1:100 to about 2:100; the “preloaded compounds” include imidazolidinyl urea (IDU). The ’669 application states that this claimed method prepares cells for downstream applications.
Ryan teaches a method for separating white blood cells from other cells in whole blood by mixing an effective amount of diazolidinyl urea (DU) with the sample. (See Abstract). Ryan teaches that the amount of DU added was between 0.5 and 2%, and that it was added to blood in an instrument (reads on collection container). (See Examples I & II in col. 6, and Figure 1). Ryan teaches that the method stabilizes the cells. (See col. 2, lines 35-38). Ryan also teaches that it is preferred to have accurate platelet counts (see col. 2 lines 49-69).
Babcock teaches in order to analyze blood using flow cytometry, an anticoagulant is added to the blood and common anticoagulants are EDTA and citrate dextrose (ACD) (see col. 1 on page 106). Babcock teaches that ACD is superior to preserving blood for multiple days compared to EDTA and that ACD treated blood can be held at room temperature prior to analysis using flow cytometry (see col. 1 on page 106). like Ryan and Ryan 2, Babcock teaches does not teach a further dilution prior to analysis using flow cytometry (see col. 1 on page 106).
Zanotti teaches vacutainers for blood that are 5 mL in internal volume, and have a lid that can be punctured with a needle (see col. 2 lines 32-38). Zanotti shows in Figure 1 that when a vacutainer is in the upright position, that the liquid contents fall to the bottom of the tube; this reads on Ryan’s preloaded compounds which comprise between 0.5 and 2% the volume not being in contact with the majority of the interior portion of the tube.
A person of ordinary skill in the art would have had a reasonable expectation of success in selecting DU in in place of IDU to mix with a blood sample in the method of the ‘669 patent because Ryan teaches that an overlapping range of DU concentrations results in stabilization of cells in whole blood. The skilled artisan would have motivated to use DU in place of IDU because Ryan teaches these concentrations of DU stabilize the cells in the same method at the same concentration, and because the chemicals have similar properties. 
A person of ordinary skill in the art would have had a reasonable expectation of success in storing/transporting the stabilized blood sample at room temperature (ambient temperature) prior to puncturing the vacutainer because Babcock establishes that ACD treated samples can be held at room temperature for days, and Zanotti teaches the lid of a vacutainer can be punctured with a needle. The skilled artisan would have been motivated to store/transport the stabilized blood sample at room temperature (ambient temperature) prior to puncturing the vacutainer because Babcock teaches storing/transporting blood samples over periods of days and this would allow for greater flexibility in analyzing the samples as they would not need to be directly analyzed.
A person of ordinary skill in the art would have had a reasonable expectation of success in drawing the whole blood sample into a vacutainer preloaded with DU and ACD because having the two components both preloaded would allow for the blood sample to be directly mixed with both compounds that are taught to be beneficial in blood processing methods. The skilled artisan would have been motivated to draw the whole blood sample into a vacutainer preloaded with DU and ACD because Ryan teaches that mixing whole blood with DU can stabilize the cells, and Babcock establishes that ACD treated samples are useful for later analysis. 
Regarding the requirement that the method results in less aggregation compared to samples that have not been treated, this is an inherent property of the method. Since ’669 in view of Ryan teach the active step of the method, this feature is also obvious by ’669 in view of Ryan. 
Regarding the limitation wherein the cells are suitable for downstream applications, as stated above ’669 and Ryan teach that the method prepares cells for downstream applications or stabilizes the cells. Since the claims do not require an active step of carrying out any downstream applications, ’669’s teachings in view of Ryan read on these limitations of cells suitable for downstream applications. 
Therefore, the invention as a whole would have been prima facie obvious before the application's filing date.
This is a provisional rejection because the ’669 application has not issued as a patent.
Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive. 
Applicant alleges that the amendments render the rejections moot. However, as stated above, the amendments necessitated new grounds for rejection.   
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A MCNEIL/Examiner, Art Unit 1653